DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive. 
Applicant has argued “Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without a detailed description of how the thickness of a liquid crystal layer is accommodated. 
Applicant respectfully disagrees with the above rejection and submits that the conductive adhesive layer 3 of the present application having the same thickness as that of the second substrate 2 does not further cross a liquid crystal layer adjacent to the first substrate 1 and the second substrate 2 to avoid a potential issue of the conductive adhesive layer 3 mixes with the liquid crystal layer to cause leakage of liquid crystals.”
The language of the specification does not support the argument that the conductive adhesive layer adjacent to the first substrate to avoid a potential issue of the conductive adhesive mixing with a liquid crystal causing leakage of the liquid crystals.
Also this does not appear to address concerns of the enablement rejection which was based on
A. conductive adhesive disposed ON first substrate and located adjacent to the second substrate
B. a polarizer disposed on the second substrate and the conductive adhesive.
C. wherein a thickness of the conductive adhesive layer is equal to a thickness of the second substrate.
It appears this is the structure implied by the application.


    PNG
    media_image1.png
    623
    1250
    media_image1.png
    Greyscale


These issues are reiterated in the 112 rejection below.  It is not clear how one would form an adhesive in an exact thickness this way since they are usually applied to a surface and then cured and it is also not clear that an adhesive formed in this way would meet the limitation of the conductive adhesive disposed “on the first substrate.”  For examination purposes same thickness allows for a slight difference in thickness such as in Guo.

Claim Rejections - 35 USC § 112
Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a detailed description of how the thickness of a liquid crystal layer is accommodated , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 1, applicant states “With reference to FIG. 2 of the present application as an example, the thickness of the conductive adhesive layer 3 is equal to the thickness of the second substrate 2 such that polarizer 4 disposed on the conductive adhesive layer 3 and the second substrate 2 can be flat and have a uniform thickness to achieve a consistent polarization effect throughout. Furthermore the conductive adhesive layer 3 has the same thickness as that of the second substrate 2.”
Claim 1 also states “a conductive adhesive layer disposed on the first substrate and located adjacent to the second substrate.”  It is not clear how this is accomplished without an intermediary layer especially since the response explicitly states “the conductive adhesive layer 3 has the same thickness as that of the second substrate 2 does not further cross a liquid crystal layer between the first substrate 1 and the second substrate 2 to avoid a potential issue of the conductive adhesive layer 3 mixes with the liquid crystal layer to cause leakage of liquid crystals.”  Fig 2 does not show any intermediate layer and in fact appears to show the adhesive contacting both the first substrate, second substrate and polarizer layer while being a thickness equal to only the second substrate which appears to conflict absent some kind of intermediate layer or second substrate that curves substantially or has variable thickness which are not disclosed in the specification.  For examination purposes the previous interpretation of claim 1 where the adhesive is made to be a thickness of the liquid crystal layer plus the second substrate is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guo US 2018/0046020 in view of Park US 2006/0238680.
A display panel, comprising: a first substrate (20); a second substrate (10) disposed on the first substrate; a conductive adhesive layer (60) disposed on the first substrate, and located adjacent to the second substrate; and a polarizer (50) disposed on the second substrate and the conductive adhesive layer; wherein a thickness of the conductive adhesive layer is equal to a thickness of the second substrate (fig. 2 60 is approximately equal to 10); wherein a sum of lengths of the second substrate and the conductive adhesive layer is less than a length of the first substrate (see fig. 2); wherein the polarizer completely covers the second substrate and the conductive adhesive laver (see fig. 2).  Guo does not teach wherein the polarizer comprises a lower protective layer of triacetyl cellulose (TAC) and a polarization layer disposed on the lower protective layer; wherein the polarizer further comprises an upper protective layer of triacetyl cellulose (TAC) disposed on the polarization laver.
Park teaches a polarizer comprises a lower protective layer of triacetyl cellulose (TAC) (fig. 6 142c)and a polarization layer (142d) disposed on the lower protective layer; wherein the polarizer further comprises an upper protective layer of triacetyl cellulose (TAC) (142e) disposed on the polarization laver for forming a robust polarizer layer.  Therefore, it would have been obvious to one of ordinary skill in the art of record modify Guo in view of Park to form a robust polarizer.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kawabe JP6229755 (translation provided in previous office action)
Regarding claim 4, Guo teaches all the limitations of claim 4 except the conductive adhesive is a silver.  Kawabe discloses silver paste as a common/conventional conductive paste.  Conventionality has associative benefits such as generally lower cost and ready availability.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Kawabe to gain benefits of conventionality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871